Citation Nr: 0634856	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In July 2004, the 
Board remanded for further development.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral pes planus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bronchia asthma has not been manifested by FEV-
1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; monthly visits to a physician for required care 
of exacerbations, or; intermittent courses of systemic 
corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6602 (2006).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, July 
2004, and December 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examination reports.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The veteran has been rated 10 percent under DC 6602 for 
asthma from January 1970.  In January 2006, his rating was 
increased to 30 percent from September 3, 2001, the date of 
his claim for an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

Under DC 6602 for bronchial asthma, a 60 percent rating for 
bronchial asthma requires FEV-1 of 40 to 55 percent 
predicted, or; FEV- 1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
30 percent rating for bronchial asthma requires FEV-1 of 56 
to 70 percent predicted, or; FEV- 1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
DC 6602.

The April 2002 VA examination report noted that the veteran 
reported that he experienced sporadic asthmatic attacks 
approximately three times per week and that these attacks 
were controlled with the use of an inhaler "most of the 
time."  He described his inhaler as an Albuterol inhaler and 
also noted respiratory therapy.  In addition, he stated that 
sometimes (approximately three or four times per year) his 
asthmatic attacks required visits to the local emergency 
room, where he was treated and discharged.  Pulmonary 
function tests were reportedly done but no record of them was 
available.  

Pursuant to the July 2004 remand, the veteran was afforded 
another examination in  December 2005.  That VA examination 
report noted that the veteran indicated asthmatic attacks 
three to four times per week and on a daily basis in the 
winter.  He also indicated daily use of his inhaler; however, 
he did not report use of anti-inflammatory inhalation, 
systemic corticosteroids, or immunosuppressive medications.  
The report also noted that there was no history of visits to 
the emergency room or his primary care physician due to 
asthma exacerbations.  The pulmonary function tests revealed 
FEV-1 of 110 percent predicted and FEV- 1/FVC of 77 percent.  
Accordingly, a higher rating under the diagnostic code is not 
warranted.  See 38 C.F.R. § 4.97, DC 6602.

Finally, the December 2005 VA examination report noted that 
the veteran has no recent history of hospitalization due to 
his asthma disability.  Additionally, while the report noted 
that the veteran reported not working in the last 12 months, 
there is no evidence that the manifestations of his service-
connected disability results in an unusual interference in 
his ability to work that is outside the scope of the rating 
criteria.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.


REMAND

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information 
necessary to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Id.  

Review of the record shows that the VA sent the veteran 
letters in July 2004 and December 2005 regarding his claim to 
reopen the claim for entitlement to service connection for 
pes planus.  However, neither of these letters addressed the 
three factors outlined above.  In a February 1973 rating 
decision, the veteran's claim was denied due to the lack of 
evidence demonstrating that pre-existing pes planus was 
aggravated in service.   Specifically, on remand, VA must 
notify the veteran of the reason for the previous denial as 
previously cited; (2) notify the veteran of the evidence and 
information necessary to reopen the claim; and (3) notify the 
veteran of what specific evidence would be required to 
substantiate the elements needed to grant the veteran's 
service claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial 
(lack of evidence demonstrating that pre-
existing pes planus was aggravated in 
service); (2) notifies the veteran of the 
evidence and information necessary to 
reopen the claim; and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that the 
veteran's pre-existing pes planus was 
aggravated in service).  This notice is 
outlined by the Court in Kent supra. 

2.  The RO should readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


